UNPUBLISHED

PER CURIAM.
Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Alehubel Teshome, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (Board). The order denied his motion to reconsider the Board’s dismissal of his appeal from the Immigration Judge’s order denying his applications for asylum and withholding of deportation. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Teshome’s motion to reconsider. See 8 C.F.R. § 1003.2(a) (2003). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Teshome, No. A72-378-084 (BIA Oct. 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED